Me. Justice- Wole
delivered the opinion of the court.
This was an application for a certiorari substantially between the same real parties in interest as in the case of Gandía v. Texidor, ante, p. 36. We think that the subsequent actions of the parties in that case, and especially of the defendant coming into court with various motions, waived any right that it possibly might have to the issuance of the writ. In any event, the legal situation has been so changed as to leave nothing before us except an academic question, hence the writ of certiorari must be annulled.

Petition denied.

Justices del- Toro and Hutchison concurred.
Chief Justice Hernández and Justice Aldrey absent.